EXHIBIT 10.1 PROMISSORY NOTE Principal $767,852.00 Loan Date 04-22-2008 Maturity 05-05-2013 Loan No. 323876 Call / Coll Account Officer 022 Initials References in the shaded area are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "'***" has been omitted due to text length limitations. Borrower:CHAMPION INDUSTRIES INC (TIN: 55-0717455) POST OFFICE BOX 2968 HUNTINGTON, WV 25728 Lender: FIRST BANK OF CHARLESTON, INC. 201 Pennsylvania Avenue Charleston,
